Citation Nr: 1720024	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1959 to March 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA). Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the claim for service connection for bilateral hearing loss, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability that is the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss during his active service as a result of his in-service exposure to traumatic noise, including as the result of weapons fire, attendant to his duties as a light weapons infantryman.  See, e.g., June 2016 Statement Accompanying Substantive Appeal (VA Form 9) (reporting the onset of auditory pathology during his active service).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss on VA examination.  See December 2014 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  Additionally, the audiogram performed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Further, the Veteran has indicated in statements adduced throughout the pendency of the claim that sustained repeated exposure to traumatic noise due to weapons fire and experienced diminished auditory acuity during his active service.  See, e.g., June 2016 Statement Accompanying Substantive Appeal (VA Form 9).  In this regard, the Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as a light weapons infantryman (MOS No. 111.10).  This MOS has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Also, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to traumatic noise due to weapons fire and the onset of an auditory pathology in the form of decreased hearing acuity.  See, e.g., June 2016 Statement Accompanying Substantive Appeal (VA Form 9) (reporting the onset of auditory pathology during his active service).  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).


The Board acknowledges that there are negative etiological opinions of record in the form of the December 2014 VA examination report and May 2016 addendum; however, the Board declines to accept these opinions, as they are based on insufficient rationales and inaccurate factual premises.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  In this regard, both negative etiological opinions are premised upon the finding that the Veteran had hearing measured to be "within normal limits" on separation in February 1961.  See December 2014 VA Hearing Loss and Tinnitus DBQ; May 2016 VA Addendum (determining that "the words "sweep audiogram 10dB normal" written across" the Veteran's separation audiogram indicate that the Veteran "responded to the presence of 10dB HL pure tones across the frequency spectrum").  Importantly, the Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz, and 5 at 4000 Hz.  However, a review of the examination reports makes clear that the VA examiners never performed the requisite conversion to allow for proper evaluation of the Veteran's hearing thresholds in light of the current standards as reflected in 38 C.F.R. § 3.385 and Hensley v. Brown, 5 Vet. App. 157, both of which present puretone threshold data in ISO-ANSI standards, as opposed to ASA standards.


Assuming, as the May 2016 VA examiner does, that the February 1961 notation of "sweep audiogram 10dB normal" reflects that the Veteran had "10dB . . . pure tones across the frequency spectrum," then,  upon correction, the February 1961 separation examination evidences that the Veteran experienced some level of bilateral hearing loss during his active service, as the Veteran had bilateral puretone thresholds of 25 decibels at 500 Hz.  See May 2016 VA Addendum; February 1961 Report of Medical Examination.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  

Therefore, despite the VA examiner's negative opinion, the elevated puretone thresholds evident in the February 1961 audiogram tend to support the Veteran's competent assertion of experiencing auditory symptomatology during and since his active service.  Accordingly, the Board finds the Veteran's statements concerning his in-service exposure to acoustic trauma and resultant in-service auditory symptomatology to be credible, as they are consistent with the evidence of record and the circumstances of his service.  See 38 U.S.C.A. § 1154 (a) (West 2014); Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Veteran has thus competently and credibly reported a continuity of symptomatology of bilateral hearing loss during and since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006).  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).


Accordingly, in light of the current bilateral hearing loss diagnosis, given the evidence that the Veteran experienced some degree of hearing loss during his active service, considering his competent and credible reports of a continuity of bilateral hearing loss symptomatology, and in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154 (b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


